DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2022, has been entered.
Response to Amendment
Applicant’s amendments to claims 1 and 4 in the response filed February 8, 2022, are acknowledged by the Examiner. 
Claims 1-16 are pending in the current action.
Response to Arguments
With respect to claim 1, Applicant argues that Ghilzai/Schaevitz/Ton does not meet each limitation of the amended claim. As necessitated by the amendments, a new grounds of rejection has been made. Ghilzai remains the primary reference in the current action as it continues to share structural and functional characteristics with the claimed invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 10-11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ghilzai (US 2007/0052275) in view of Bottoms (US 6595590) in view of Ton (US 2014/0252812).
With respect to claim 1, Ghilzai discloses A positioning device to facilitate positioning of a patient in a sitting position for performance of epidural or spinal procedures (Fig 1, device allows for sitting at seat 118 and does not cover the spine thus would allow for spine procedures), the positioning device comprising: a base extending in a horizontal plane (Fig 1, base 100/106/112, the bottom of which is in a horizontal plane defined by legs 102); a support post attached to the base and extending along a vertical axis (Fig 1, support post is vertical column 122, vertical axis defined by the column 122 thus extends along the column, attached to base); a detachable headrest subassembly attached to an end of the support post that is opposite to an end of the support post attached to the base (Fig 1, Fig 4B, head rest 138 attached and detached via 140 connection to support post 122, attachment 140 opposite to the end of the support post 122 attached to the base at 410/408, opposite relative to the support post division into parts 402/404); an armrest subassembly attached to the support post between the headrest subassembly and the base (Fig 1, arm rest 134 attached to post 122 between head rest 138 and base 100); a thoracic support subassembly attached to the support post  between the armrest subassembly and the base (Fig 1, thoracic support 130 attached to post 122 via means 140). . . a first tine of the support post . . . a second tine of the support post extending in parallel to the first tine ([0038] parallel tines 404 and 402); a footrest subassembly attached to the support post between the thoracic support subassembly and the base (Fig 1, footrest assembly 124 indirectly supports the foot); and a digital device holder attached to the support post by [member], the [member] configured to support a digital device in view of the patient during use of the positioning device (Fig 9, device holder 900 indirectly attached to the support post 122 by the securing means 902).
Ghilzai is silent on the thoracic support subassembly comprising a thoracic support cushion attached to the support post by a bar a first portion of the bar being attached to a first tine of the support post, a second portion of the bar being attached to a second tine of the support post extending in parallel to the first tine, an attachment of the bar to the support post being reconfigurable to vary an orientation and location of the thoracic support cushion with respect to the vertical axis, and a digital device holder attached to the support post by a flexible arm, the flexible arm configured to support a digital device in view of the patient during use of the positioning device.  
Bottoms teaches an analogous user support 34 comprising a support cushion attached to the support post by a bar 60 a first portion of the bar being attached to a first side of the support post 23, a second portion of the bar 60 being attached to a second side of the support post 22 extending in parallel to the first side (Fig 3), the attachment of the bar to the support post being reconfigurable to vary an orientation and location of the thoracic support cushion with respect to the vertical axis (Fig 3, col 6 ln 40-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thoracic connection of Ghilzai to have a bar connected to both tines as by Bottoms in order to better support the user while still allowing a height adjustment (Bottoms col 6 ln 25-35, ln 40-50).
Ghilzai/Bottoms discloses the device as discussed above. 
Ghilzai/Bottoms is silent on and a digital device holder attached to the support post by a flexible arm, the flexible arm configured to support a digital device in view of the patient during use of the positioning device.  
Ton teaches an analogous user support having an arm rest system 155 on to which a holding device 145 is positioned, the digital device holder 145 attached to a supporting structure 245 (analogous to the support port post of Ghilzai) of the positioned device by a flexible arm 140 ([0011], flexible coil 140), the flexible arm configured to support a digital device in view of the patient during use of the positioning device ([0011], arm hold the device to be viewed while user is supported).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device holder of Ghilzai/Bottoms to have the flexible arm as taught by Ton in order to allow for a variety of directions and placements of the digital device (Ton [0011]).
With respect to claim 3, Ghilzai/Bottoms/Ton discloses The positioning device of claim 1, wherein the headrest subassembly comprises a chin support and a forehead support (Ghilzai Fig 5, Fig 6, head support 138 interpreted to be divided into an superior and inferior section, the superior section supporting the forehead and the inferior section supporting the chin) arranged to support a head of the patient relative to the digital device holder to support viewing of the digital device during use of the positioning device (Ghilzai Fig 9, use would be able to place the head on the support 138 and view a device on device support 902/900).  
With respect to claim 4, Ghilzai/Bottoms/Ton discloses The positioning device of claim 1, wherein the support post comprises a forked portion comprising a pair of tines extending parallel to each other (Ghilzai Fig 4A, support 122 forked at 402/404 each being one of the pair of tines), the pair of tines comprising the first tine and the second tine (Ghilzai Fig 4A, support 122 forked at 402/404 each being one of the pair of tines).  
With respect to claim 5, Ghilzai/Bottoms/Ton discloses The positioning device of claim 4, wherein the thoracic support subassembly attaches to the support post at the tines (Ghilzai Fig 4A, support 122 forked at 402/404 each being one of the paid of tines, thoracic support 130 is attached at 402 of the tines).  
With respect to claim 6, Ghilzai/Bottoms/Ton discloses The positioning device of claim 5, wherein locations of attachment of the bar to each tine are adjustable (Ghilzai [0041], [0043], adjustable attachments 132 and 140).  
	With respect to claim 10, Ghilzai/Bottoms/Ton discloses The positioning device of claim 1, wherein the base comprises rollers for transporting the positioning device (Ghilzai Fig 1, rollers on legs 102 of base 100).  
With respect to claim 11, Ghilzai/Bottoms/Ton discloses The positioning device of claim 1, further comprising a handle subassembly attached to the base separate from the support post (Ghilzai [0033], handles of seat adjustment system 108, including pin 109 which may be grabbed by a hand for seat tilting).  
With respect to claim 16, Ghilzai/Bottoms/Ton discloses The positioning device of claim 1, wherein the support post is parallel to the vertical axis (Ghilzai Fig 1, support post 122 defined thus runs parallel to the vertical axis).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ghilzai/Bottoms/Ton as applied to claim 1 above, and further in view of Clark (US 5971485).
With respect to claim 2, Ghilzai/Bottoms/Ton discloses The positioning device of claim 1. 
Ghilzai/Bottoms/Ton is silent on wherein the headrest subassembly comprises a C-shaped cushion for supporting a head of the patient during use. 
Clark teaches an analogous user support having a thoracic support 110, an arm support 120, and wherein the headrest subassembly 160 comprises a C-shaped cushion 150 for supporting the patient's head during use (col 5 ln 50-55, resilient pad 150). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arm rest assembly of Ghilzai/Bottoms/Ton to have the pad as taught by Clark in order to improve device comfort and support (Clark col 1 ln 20-25, col 7 ln 0-5).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ghilzai/Bottoms/Ton as applied to claim 1 above, and further in view of Bain et al (US 7080885).
With respect to claim 7, Ghilzai/Bottoms/Ton discloses The positioning device of claim 1.
Ghilzai/Bottoms/Ton is silent on wherein the armrest subassembly comprises a pair of armrest cushions separated by a bar attached to the support post.  
Bain et al teaches an analogous user support having a vertical support post 42 and an arm rest system 18/20 wherein the armrest subassembly comprises a pair of armrest cushions 18/20 separated by a bar 94/19/21/95 (Fig 3a, Fig 2) attached to the support post 42 (Fig 3A).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arm rest assembly of Ghilzai/Bottoms/Ton to have the vertical and horizontally adjustable bar system as taught by Bain et al in order to have an easy manipulation system that allows the device to be adaptable to a wide variety of needs and positions (Bain et al col 2 ln 40-55).
With respect to claim 8, Ghilzai/Bottoms/Ton/Bain et al discloses The positioning device of claim 7, wherein a width of the bar separating the armrest cushions is adjustable (Bain et al col 7 ln 45-55, opposing movement of the arm racks 74/72 causes the bar members 21/19 to separate the cushions).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arm rest assembly of Ghilzai/Bottoms/Ton to have the vertical and horizontally adjustable bar system as taught by Bain et al in order to have an easy manipulation system that allows the device to be adaptable to a wide variety of needs and positions (Bain et al col 2 ln 40-55).
With respect to claim 9, Ghilzai/Bottoms/Ton/Bain et al discloses The positioning device of claim 7, wherein a position of the bar separating the armrest cushions along the vertical axis is adjustable (col 5 ln 50-60, height adjustment of arms).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arm rest assembly of Ghilzai/Bottoms/Ton to have the vertical and horizontally adjustable bar system as taught by Bain et al in order to have an easy manipulation system that allows the device to be adaptable to a wide variety of needs and positions (Bain et al col 2 ln 40-55).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ghilzai/Bottoms/Ton as applied to claim 1 above, and further in view of Kreuzer et al (US 2015/0190265).
With respect to claim 12, Ghilzai/Bottoms/Ton discloses The positioning device of claim 1.
 Ghilzai/Bottoms/Ton is silent on further comprising a suction cup extending from the base, configured to engage with a receiver.  
Kreuzer et al teaches an analogous user support with a wheeled base 100 further having a suction cup 148 extending from the base 100, configured to engage with a receiver ([0053], suction cup capable of engaging with a receiver due to the structure and as detailed in the prior art).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base assembly of Ghilzai/Bottoms/Ton with the addition of the suction cup system as taught by Kreuzer et al in order to better stabilize the device when in use (Kreuzer et al [0053]).
With respect to claim 13, Ghilzai/Bottoms/Ton/Kreuzer et al discloses The positioning device of claim 12, wherein the receiver is a floor (Ghilzai Fig 1, [0033], device may be attached to a floor) (Kreuzer et al [0047], attachable to a floor) (it is noted that that the floor is not positively claimed as the system is only configured to engage with the receiver/floor as stated in claim 12).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base assembly of Ghilzai/Bottoms/Ton with the addition of the suction cup system as taught by Kreuzer et al in order to better stabilize the device when in use (Kreuzer et al [0053]).
With respect to claim 14, Ghilzai/Bottoms/Ton/Kreuzer et al discloses The positioning device of claim 13, wherein the floor is a flat, horizontal surface (Ghilzai Fig 1, [0033], device may be attached to a floor) (Kreuzer et al [0047], attachable to a floor, suction cup capable of working on a flat and horizontal surface due to the structure and function)(it is noted that that the floor is not positively claimed as the suction system is only configured to engage with the receiver/floor as stated in claim 12, thus the details regarding the floor only further the functional limitation in claim 12 and while the prior art may not directly state that the floor is flat or horizontal, the structure within Kreuzer et al would allow attachment to these types of floors).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base assembly of Ghilzai/Bottoms/Ton with the addition of the suction cup system as taught by Kreuzer et al in order to better stabilize the device when in use (Kreuzer et al [0053]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ghilzai/Bottoms/Ton as applied to claim 1 above, and further in view of Pederson et al (US 2015/0335939).
With respect to claim 15, Ghilzai/Bottoms/Ton discloses The positioning device of claim 1.
Ghilzai/Bottoms/Ton is silent on further comprising weighted plates arranged on the base of the position device.  
Pederson teaches an analogous base 11 for a vertical member 19, the base 11 comprising weighted plates arranged on the base of the position device (Fig 1, plates 12/13 weighted by member 15).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base assembly of Ghilzai/Bottoms/Ton with the addition of the weighted plates as taught by Pederson as the weighted plates allow for the safe supporting of a variety of weights of vertical members in a compact and effective manner (Pederson [0024], [0003]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM BAKER/Examiner, Art Unit 3786